

114 S576 IS: Encouraging Employee Ownership Act
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 576IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Toomey (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo increase the threshold for disclosures required by the Securities and Exchange Commission
 relating to compensatory benefit plans, and for other purposes.1.Short titleThis Act may be cited as the Encouraging Employee Ownership Act.2.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise section 230.701(e) of title 17, Code of Federal Regulations, so as to increase from $5,000,000 to $10,000,000 the aggregate sales price or amount of securities sold during any consecutive 12-month period in excess of which the issuer is required under such section to deliver an additional disclosure to investors. The Commission shall index for inflation such aggregate sales price or amount every 5 years to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounding to the nearest $1,000,000.